Citation Nr: 1720764	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  05-29 955	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis from May 8, 2012.
 
2. Entitlement to a rating in excess of 20 percent right shoulder osteoarthritis since May 8, 2012.
 
 
REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1989 to February 1990, from January 1991 to August 1991, and from February 2003 to July 2004.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. This case was remanded by the Board in November 2007, May 2010, November 2010, April 2012, April 2013, March 2015 and May 2016 for further development. It has now been returned to the Board for adjudication. 
 
In September 2006, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board. In December 2015 the Veteran testified at a hearing before the undersigned. Transcripts are of record.

In May 2016 the Board denied entitlement to higher ratings for the disorders prior to May 8, 2012, and remanded claims pertaining to the period since.
 
In a June 2016 rating decision VA granted entitlement to a 20 percent rating for mild osteoarthritis of the right shoulder effective May 8, 2012. That classification replaced the previous classification of an acromioclavicular joint separation. Since that award did not constitute a full grant of the benefit sought, the Veteran's claim for increased rating for her mild osteoarthritis of the right shoulder remains on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993). 



FINDINGS OF FACT
 
1. The Veteran's right knee osteoarthritis has not been manifested by flexion limited to 30 degrees, or extension limited to 15 degrees since May 8, 2012.
 
2. The Veteran's right shoulder osteoarthritis has not been manifested by a limitation of motion to midway between the side and shoulder level since May 8 2012.
 
 
CONCLUSION OF LAW
 
1. The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met since May 8, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.27, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).
 
2. The criteria for a rating in excess of 20 percent for right shoulder osteoarthritis have not been since May 8, 2012. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.21, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5201-5203 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Id. at 594. However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Right Knee 
 
The Veteran contends that her right knee osteoarthritis warrants a rating higher than 10 percent. She was assigned the current rating by a January 2005 decision, effective July 29, 2004, as the minimum compensable rating based on functional loss due to painful motion. 38 C.F.R. § 4.59. The Veteran disagreed with the initial rating in April 2005, and in May 2016 the Board denied her appeal with regard to the period prior to May 8, 2012. As such, only the period since May 8, 2012 is now before the Board.
 
The appellant's right knee osteoarthritis is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, applicable to limitation of flexion in the leg.
 
Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. Diagnostic Code 5003 further provides that where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion. 38 C.F.R. § 4.71a.

The normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.   A 10 percent rating is warranted when it is limited to 45 degrees. Id. 
 
Under Diagnostic Code 5261 extension limited to 15 degrees warrants a 20 percent rating, and extension limited to 20 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a.

At her December 2015 Board hearing, the Veteran testified that she had knee pain on movement, and that it affected her work, though she had never missed work due to her knee pain. She reported treating her knee with medication at times, but sometimes only used heating and cold pads. 
 
The Veteran was provided a VA examination with regard to her right knee disability on May 2012. The examiner found knee flexion of 140 degrees and no limitation of extension. After repetitive movement, no additional impairment of range of motion was reported and no pain on motion was noted. The examiner found no functional impact on the Veteran's ability to work due to her knee disorder, but did note her report of occasional flare-ups resulting from physical activity. 
 
An August 2016 VA examination found that right knee flexion was only to 125 degrees, with extension to 0 degrees. After repetitive use testing, flexion was reduced to 120 degrees, but extension remained to 0 degrees. The examiner noted that the examination was conducted immediately after repetitive use over time, and that the resulting limitation due to pain was represented by the 120 degrees of flexion. The examiner noted evidence of pain on weight-bearing, and that pain contributed to the assessed functional loss. The examiner noted that the examination was not conducted during a flare-up, and consequently opined that speculation would be required to address whether pain, weakness, fatigability or incoordination resulting from a flare-up would significantly limit functional ability. The opposite nonservice connected joint also exhibited reduced range of motion. The Veteran reported that pain was exacerbated by rainy weather, and that at times she experienced sharp pain and was unable to bend her knee for "too long." She reported occasionally using a knee brace. 
 
In general VA treatment records reflect complaints and treatment for right knee pain, but do not reflect substantially more severe or additional symptoms than those reported by the August 2016 VA examination. A January 2015 VA treatment record reported active right knee flexion to 115 degrees, and passive range to 125 degrees. The Veteran reported that pain made it difficult to walk up and down stairs. A January 2016 VA treatment record revealed a full range of knee motion but noted that physical labor associated with the Veteran's job aggravated her pain.
 
The Board finds that the VA examinations of record are adequate to decide the issue at this time. 38 C.F.R. § 3.159 (c). The August 2016 VA examination included an evaluation of pain on weight-bearing, and measured the ranges of motion of the opposite joint. 38 C.F.R. § 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016). While the examinations did not include an evaluation of both active and passive ranges of motion, the VA examinations substantially complied with the requirements of 38 C.F.R. § 4.59 in their range of motion testing and reporting. There is no evidence to indicate that specific active and passive range of motion testing would reveal such a substantial decrease in functional movement so as to warrant a higher rating, nor has the Veteran alleged any difference in her passive or active ranges of motion from the range of motion recorded at the August 2016 VA examination. Moreover, a January 2015 VA treatment record reported both active and passive motion as detailed above.  Hence, remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).
 
The law requires that for a 20 percent rating based on limitation of flexion, the evidence must demonstrate flexion limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Codes 5260. A compensable rating based on a limitation of extension requires a showing of extension limited to 10 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Codes 5261. Range of motion during the appeal period was limited to no less than 115 degrees of flexion, and no evidence of record reveals any limitation of right knee extension. As such, the probative medical evidence of record indicates that no higher rating can be assigned for limitation of range of motion in the right knee.
 
The Board has considered the Veteran's complaints of pain, but is unable to find that these assertions allow for a rating higher than 10 percent. While the Veteran has reported pain with movement, the August 2016 examiner found that the functional effect of that pain was to limit the Veteran's range of motion to the degree reflected by the examination. Thus, pain did not limit motion to an extent that would warrant a higher rating. 
 
While the Veteran has consistently reported flare-ups of pain on rainy days and after physical activity, no specific additional functional limitation has been attributed to such flare-ups, and the August 2016 VA examiner found that it would be speculative for him to speak to any such limitation based on flare-ups. There is no indication in the examination report that these findings were inaccurate or unrepresentative of the severity of the Veteran's disability. As such, the evidence of record preponderates against entitlement to a higher rating based on flare-ups. 
 
The Board has considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the knee. In that regard, the Veteran has not asserted, and the record does not reflect any ankylosis, subluxation or lateral instability, dislocation or removal of semilunar cartilage, any nonunion of the tibia and fibula, or genu recurvatum. 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263. 
 
Consideration has also been given to assigning staged ratings, however, at no time during the appellate period has the disability warranted a higher schedular rating than that now assigned, and no further staging of the issue is found to be warranted. Hart, 21 Vet. App. 505.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to a rating higher than 20 percent is denied. 38 U.S.C.A. §§ 1155, 5107.

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  
 
The claim is denied.
 
Right Shoulder
 
The Veteran contends that her mild osteoarthritis of the right shoulder warrants a rating higher than 20 percent. She was assigned a 10 percent rating by a January 2005 decision, effective July 29, 2004. The Veteran disagreed with that initial rating in April 2005, and in May 2016 the Board denied the appeal with regard to the period prior to May 8, 2012. In an August 2016 rating decision, VA granted the Veteran a 20 percent rating from May 8, 2012. As such, the issue before the Board is whether a rating higher than 20 percent is warranted for the period since May 8, 2012.
 
The appellant's mild osteoarthritis of the right shoulder is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, applicable to limitation of motion of the arm. Under this code, limited motion to shoulder level, is rated 20 percent disabling for both the major and minor sides.  A 30 percent rating is in order if motion is limited to midway between side and shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal shoulder flexion is from 0 to 180 degrees and normal abduction is from 0 to 180 degrees. 38 C.F.R. § 4.71a, Plate I.
 
At her December 2015 Board hearing the Veteran testified that she had pain and weakness in the right shoulder, and testified that she was right arm dominant. 
 
The Veteran was provided a VA examination with regard to her right shoulder in May 2012. She demonstrated 180 degrees of flexion and abduction, with no evidence of painful motion, and no additional loss of range of motion after three repetitions. 
 
At an August 2016 VA examination, the Veteran demonstrated 170 degrees of flexion, 160 degrees of abduction, 80 degrees of external rotation, and 70 degrees of internal rotation. The examiner noted that pain on movement contributed to the assessed functional loss. On repetitive use, the Veteran's motion was only changed so much as to show 60 degrees of internal rotation. The examiner noted that the Veteran was examined after repetitive use over time, and stated that the functional loss attributable to such use was manifested by the above range of motion measurements. The opposite shoulder exhibited a full range of motion. The Veteran reported pain on movement with flare-ups and that at times she could not lift her arm overhead.  The examiner noted that the examination was not being conducted during a flare-up, and that it would require speculation to state whether such flare-ups would contribute to additional functional loss. 
 
In general, VA treatment records reflect complaints and treatment for right shoulder pain, but do not reflect symptoms substantially more severe than, or additional to those reported by the August 2016 VA examination. A January 2016 treatment note indicated full range of motion in the shoulder and that the Veteran reported pain with lifting heavy objects at her job. 
 
Again, the Board finds that the VA examinations of record are adequate to decide the issue at this time. 38 C.F.R. § 3.159 (c). The August 2016 VA examination included an evaluation of pain and functional loss due to any limitation of motion.   Hence, remanding this issue for further examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).
 
The Board reiterates that in order to warrant a 20 percent rating based on limitation of motion of the major side, the evidence must demonstrate motion limited to midway between side and shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. Range of motion during the appeal period was limited to no less than 170 degrees of flexion and no less than 160 degrees of abduction. Such evidence indicates range of motion well above shoulder level. As such, the probative medical evidence of record indicates that no higher rating can be assigned for limitation of range of motion in the right shoulder.
 
The Board has considered the Veteran's complaints of pain and weakness, but is unable to find that these assertions allow for a rating higher than 20 percent. The Board acknowledges that the Veteran has reported shoulder pain on movement. But the August 2016 examiner found that the functional effect of that pain was to limit the Veteran's range of motion to the degree reflected by the reported ranges of motion. The record is silent as to specific allegations of functional limitation based on weakness, and the August 2016 examiner did not attribute functional loss to weakness. Thus, pain or weakness did not limit motion to an extent that would warrant a higher rating.
 
The Veteran reported flare-ups of pain with physical activity, specifying that at times she could not lift her arm overhead. The August 2016 VA examiner found, however, that it would be speculative to speak to any such limitation based on flare-ups, reasoning that the examination was not conducted during such a flare-up. See DeLuca. The Board acknowledges the Veteran's reports that she sometimes could not lift her arm overhead, moreover, such functional loss does not approximate the limitation of arm movement to "midway between side and shoulder" as required for a 30 percent rating. As such, the evidence of record does not support a higher rating based on flare-ups. 
 
The Board has also considered whether the Veteran may be entitled to a rating under any other diagnostic code pertaining to disabilities of the shoulder. In that regard, the Veteran has not asserted, and the record does not reflect any ankylosis of scapulohumeral articulation, or malunion, nonunion, dislocation, or other deformity of the humerus, clavicle or scapula. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 and 5203. 
 
Consideration has been given to assigning staged ratings, however, at no time during the appellate period has the disability warranted a higher schedular rating than that now assigned, and no further staging of the issue is found to be warranted. Hart, 21 Vet. App. 505.  The Board finds that the preponderance of the evidence is against the claim, and entitlement to a rating higher than 20 percent is denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.
 
The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy, 27 Vet. App. at 494.  
 
The claim is denied.
 
 
ORDER


Entitlement to a rating in excess of 10 percent for right knee osteoarthritis since May 8, 2012 is denied. 
 
Entitlement to a rating in excess of 20 percent for mild osteoarthritis of the right shoulder since May 8, 2012 is denied. 
 
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


